Citation Nr: 0110246	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-27 041 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1966 to August 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas. 

In August 2000, the United States Court of Appeals for 
Veterans Claims remanded this case for additional 
development, whereupon this case is now once again before the 
Board.  


REMAND

A joint motion for remand, incorporated by reference into the 
Court's August 2000 order, reflects that, in a September 1997 
substantive appeal, the appellant requested a hearing both 
before the Board and before the RO and that she was only 
afforded a hearing before the RO.  Therefore, additional 
development is warranted to ensure that the veteran may 
present testimony before the Board.  

In addition, the Court observed that the appellant testified 
at a hearing in October 1997 and indicated at that hearing 
that an attending physician, Dr. G., informed her that that 
the veteran's death was the result of Agent Orange exposure 
and that Dr. G. would note this on the veteran's chart.  The 
appellant testified in this respect that leukemia was first 
diagnosed when the veteran was admitted for inpatient care in 
January 1997 and suggested in her testimony that the 
physician made the statement in question when leukemia was 
initially diagnosed.  The claims file contains reports of 
hospitalizations from January to February 1997 and from March 
to April 1997, as well additional treatment records from 
1997.  The appellant's testimony raises the possibility that 
there may be additional records of treatment in the form of 
progress notes not yet associated with the claims file.  
Additional development is required (1) to ensure that the 
appellant is notified of the need to obtain the putative 
evidence and (2) to obtain the evidence, if available.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and request that the appellant provide 
any medical statements in her possession 
by Dr. G., identified during the 
appellant's October 1997 testimony, 
indicating that the veteran's leukemia 
was caused by exposure to Agent Orange.  

2.  The RO should contact the VAMC, 
Wichita, Kansas and obtain all records of 
treatment not previously associated with 
the claims file.  The RO should ensure 
that complete treatment records from 
1997, including any progress notes 
associated with the veteran's 
hospitalizations from January to February 
1997 and from March to April 1997 are 
obtained, if not already a part of the 
claims file.  

3.  The RO should schedule the appellant 
for a hearing before a member of the 
Board's traveling section.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




